Filed 1/7/14 P. v. Asaro CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                                STATE OF CALIFORNIA

THE PEOPLE,                                                           D063557

         Plaintiff and Respondent,

         v.                                                           (Super. Ct. No. SCD239220)

ANTHONY ASARO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura Halgren,

Judge. Affirmed.



         Robert Booher, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, and Adrianne S. Denault, Deputy

Attorney General, for Plaintiff and Respondent.

         The trial court denied defendant Anthony Asaro's motion to allow defense counsel to

attend an in camera hearing regarding the sufficiency of an affidavit to support a search

warrant, or appoint independent counsel to attend the hearing. Following the in camera
hearing, the court denied Asaro's motions to unseal the sealed portion of the affidavit and

traverse the warrant. Asaro entered a negotiated guilty plea to possessing heroin for sale

(Health & Saf. Code,1 § 11351) with two prior convictions pursuant to section 11379

(§ 11370.2, subd. (a); count 2), possessing methamphetamine for sale (§ 11378; count 4),

transporting morphine (§ 11352, subd. (a); count 7) and possessing oxycodone for sale

(§ 11351; count 9). The court sentenced him to a stipulated term of 12 years four months in

local custody: the three-year middle term on count 4, a consecutive one-year term (one-third

the middle term) plus three years for each enhancement on count 2, a consecutive one-year

term (one-third the middle term) on count 9 and a consecutive term of one year four months

(one-third the middle term) on count 7. Asaro appeals. He asks this court to review the sealed

transcript of the in camera hearing to determine whether the court properly denied his motions

to unseal the affidavit and traverse the warrant. Respondent concedes we should conduct the

review. We have done so and find no error. (People v. Hobbs (1994) 7 Cal. 4th 948, 971-975.)

                                        DISPOSITION

       The judgment is affirmed.




1      All further statutory references are to the Health and Safety Code.
                                                 2
                          MCDONALD, J.

WE CONCUR:



NARES, Acting P. J.



O'ROURKE, J.




                      3